PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/629,064
Filing Date: 21 Jun 2017
Appellant(s): CONTENTI et al.



__________________
Richard J. Holzer, Jr, Reg. 42,668
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 3, 2021.


Every ground of rejection set forth in the Office action dated May 12, 2021,from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
  
The following ground(s) of rejection are applicable to the appealed claims.
5.        Claims 1 - 3, 6 - 10, 12 - 17, 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt et al. (US PGPUB No. 20160054989) in view of Smith et al. (US PGPUB No 20170364908). 
  
6.       Claims 4, 5, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diebolt in view of Smith and further in view of Larson et al. (US PGPUB No. 20020093915).   

(2) Response to Argument

A.  Appellant argues on Page 7 of Appeal Remarks: “   ...   the references cited by the Office fail, alone or in combination, to disclose identification of device configuration parameters specific to a user and the device based on a public device ID and an ownership record”.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilized to configure (i.e. provisioning) an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic 
    It is well known in the art that an installation package comprised configuration type information (i.e. such as parameters associated with object configuration), which are utilized to install and to configure an object (i.e. such as an electronic device).     
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)   
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))

Diebolt discloses data communicated between electronic devices within a network environment.  
    And, Smith used in an obviousness rejection discloses management of ownership 

B.  Appellant argues on Page 7 of Appeal Remarks: “   ...   references cited by the Office also fail, alone or in combination, to disclose or render obvious an encrypted configuration payload sent from a provisioning service to a device that contains one or more device configuration parameters”.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package is utilized to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)  
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure. (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (i.e. owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric 


C.  Appellant argues on Page 8 of Appeal Remarks: “   ...   Diebolt fails to disclose receipt of an encrypted configuration payload that contains the one or more device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees.  Diebolt discloses the usage of specific user data (configuration information), which is utilized in order to personalize (configure) an installed application (i.e. configuration parameters specific to a particular user).  (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element in another device and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application); paragraph [0044], lines 9-16: transmitting frames on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management 
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)  
   And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above.


D.  Appellant argues on Page 9 of Appeal Remarks: “   ...   Diebolt does not specifically disclose for c): communicating device identification information (i.e. a device identification) to a device provisioning service, a user being identified as owner of the device based on an ownership record and the public device ID, one or more device configuration parameters specific to the user, and the device being stored in association with the ownership record”.

    The Examiner respectfully disagrees. Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure.  (see Smith paragraph [0017], lines 1-18: system for device commissioning (i.e. analogous to provisioning); commissioning service processes purchase transactions (i.e. owner determination) and a record is maintained to reliably establish the device’s ownership; paragraph [0056], lines 12-15: unique identifier (i.e. UUID) for device used to establish communication connection utilizing a suitable IoT communication protocol, provisioning communication; paragraph [0051], lines 12-19: requires device to perform an attestation using private key EPID key (public, private asymmetric cryptographic processing); paragraph [0052], lines 14-22: performing additional device provisioning such as configuration of collection-specific device credentials, policies, and settings (i.e. personalized information); obtaining buyer’s commissioning device address and port)   

E.  Appellant argues on Page 10 of Appeal Remarks: “   ...   it is unclear whether the Office is relying on Diebolt or Smith for the element of claim 1 of a configuration payload that contains the one or more device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees. Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or 
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element in another device and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application)  Diebolt discloses data communicated between electronic devices within a network environment.  
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above.   

F.  Appellant argues on Page 11 of Appeal Remarks: “   ...   the Office repeatedly presents this response that relies on the “user data” of Diebolt as allegedly disclosing the device configuration parameters of claim 1”.

    The Examiner respectfully disagrees.  Diebolt discloses user specific information (i.e. user data). Diebolt discloses the transfer of user data (i.e. user specific 
    And, Smith discloses device specific or device identification information.  Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device.  Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above. 


G.  Appellant argues on Page 12 of Appeal Remarks: “   ...   Diebolt fails to disclose user data that is contained in an encrypted configuration payload received from a provisioning service”.

    The Examiner respectfully disagrees.  Diebolt discloses the transfer of user data 
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element in another device and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application)  Diebolt discloses data communicated between electronic devices within a network environment.  
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)   
    Diebolt discloses the capability for the transferred installation package to be secured via encryption.   (see Diebolt paragraph [0009], lines 1-15: secure element receives from installing device an installation package with a digital signature (i.e. 

H.  Appellant argues on Page 13 of Appeal Remarks: “   ...   the installation package of Diebolt does not contain any device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees. Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)   
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices)) 
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular 

I.  Appellant argues on Page 13 of Appeal Remarks: “   ...   To the extent Diebolt personalizes an installed application, such personalization relies on user data that existed on the secure element of the electronic device prior to receipt of the installation package”.

    The Examiner respectfully disagrees.  Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))    
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element in another device and personalizes the current installing application (associating current application with user data (i.e. configuration information) previously stored for a previously installed application)   Diebolt discloses data communicated between electronic devices within a network environment.  
 
J.  Appellant argues on Page 14 of Appeal Remarks: “   ...   the installation package of Diebolt does not include device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees.  Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))
    And, Smith used in an obviousness rejection discloses the capability for device identification (i.e. configuration parameter) specific to the device and user. Smith discloses management of ownership information associated with a particular user and a particular electronic device and utilized in a provisioning procedure as stated above.  

K.  Appellant argues on Page 15 of Appeal Remarks: “   ...   Diebolt fails to disclose or render obvious any alternative source of user data other than pervious user data from another already installed applet”.

    The Examiner respectfully disagrees.  Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))  
    Diebolt discloses the transfer of user data (i.e. user specific information) between 

L.  Appellant argues on Page 15 of Appeal Remarks: “   ...   Diebolt exclusively teaches 1) personalization using prior user data from an already installed applet on the device or 2) no personalization at all”.

    The Examiner respectfully disagrees.  Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices)) 
    Diebolt discloses the transfer of user data (i.e. user specific information) between electronic devices. (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously 
    Diebolt discloses sending an installation package comprising an application to an installation service or provisioning service for installation of the indicated application upon an electronic device.  Diebolt discloses the generation of a digital signature utilized as identification information associated with a particular device/user.  Diebolt discloses a public/private key pair which is utilized in the generation of the digital signature and that the public/private key pair and the stored certificate information is associated with a particular vendor/user.  Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure device to a specific user) an installed application (i.e. configuration parameters specific to a particular user).           

M.  Appellant argues on Page 16 of Appeal Remarks: “   ...   it is unclear that the generic exchange of data described in paragraph [0044] includes encrypted payloads”.

    The Examiner respectfully disagrees.  Diebolt discloses the installation packet is decrypted, which indicates the installation package (i.e. payload)
 was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a 
    Diebolt discloses the transfer of encrypted information between electronic devices. (see Diebolt paragraph [0009], lines 1-15: secure element receives from installing device an installation package with a digital signature (i.e. cryptographic procedures associated with encrypting installation package); paragraph [0011], lines 1-4: digital signature associated with a private encryption key of vendor (i.e. device identification) and secure digital signature verified using a corresponding public encryption key; (public/private key pair to perform cryptographic operations))     

N.  Appellant argues on Page 16 of Appeal Remarks: “   ...   Diebolt fail to rectify in any way Diebolt’s failure in relation to claim 1 of failing to teach an encrypted configuration payload from a provisioning service that contains the one or more device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees.  Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)  
    Diebolt discloses an installation package is utilized to configure an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices 
      Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))
      Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure) an installed application (i.e. configuration parameters specific to a particular user).  (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element in another device and personalizes the current installing application (associating current application with user data (configuration information) previously stored for a previously installed application); paragraph [0044], lines 9-16: transmitting frames on wireless channels to enable an electronic device to make initial contact, exchanging subsequent 


O.  Appellant argues on Page 17 of Appeal Remarks: “   ...   Smith also fails to teach an encrypted configuration payload received from the provisioning service that contains the one or more device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilized to configure (provisioning) an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device) as stated above.  
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital 
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above. 

P.  Appellant argues on Page 17 of Appeal Remarks: “   ...   Smith fails to disclose sending, from the rendezvous server, an encrypted configuration payload to the compute device that contains the one or more device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilized to configure (provisioning) an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device) as stated above.  
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. 
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above. 

Q.  Appellant argues on Page 18 of Appeal Remarks: “   ...   Smith also fails to teach an encrypted configuration payload from a provisioning service that contains one or more device configuration parameters specific to the user and the device”.

    The Examiner respectfully disagrees.  Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)   

    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above. 

R.  Appellant argues on Page 18 of Appeal Remarks: “   ...   Neither reference teaches receiving an encrypted configuration payload from the provisioning service at a device, wherein the encrypted configuration payload contains the one or more device configuration parameters specific to the user/owner/device”.

    The Examiner respectfully disagrees.  Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)   
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation 
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices)) 
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above. 


S.  Appellant argues on Page 20 of Appeal Remarks: “   ...   Smith does not have associated therewith device configuration parameters to the user and the device”.

    The Examiner respectfully disagrees.  Smith discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular 
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices))  Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure device to a specific user) an installed application (i.e. configuration parameters specific to a particular user) as stated above.

T.  Appellant argues on Page 20 of Appeal Remarks: “   ...   , because claims 2-7 and 21 depend from independent claim 1    ...   , these claims are allowable for at least the same reason(s) as independent claim 1”.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   


U.  Appellant argues on Page 21 of Appeal Remarks: “   ...   Diebolt and Smith fail to disclose or render obvious receiving, at the device from the provisioning service, an encrypted configuration payload containing the one or more device configuration parameters”.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilized to configure (provisioning) an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital 
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices)) 
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular device/user and utilized in a provisioning procedure as stated above. 
    Diebolt discloses sending an installation package comprising an application to an installation service or provisioning service for installation of the indicated application.  Diebolt discloses the generation of a digital signature utilized as identification information associated with a particular device/user.  Diebolt discloses a public/private key pair utilized in the generation of the digital signature and that the public/private key pair and the stored certificate information is associated with a particular vendor/user.   Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure) an installed application (i.e. configuration parameters specific to a particular user).  (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element in another 

V.  Appellant argues on Page 21 of Appeal Remarks: “   ...   all of the foregoing arguments presented in relation to the shortcomings of Diebolt and Smith with respect to claim 1 are equally applicable to claim 8”.

    Independent claim 8 has similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claim 8.    

W.  Appellant argues on Page 21 of Appeal Remarks: “   ...   because claims 9-14 and 22 depend from independent claim 1    ...   , these claims are allowable for at least the same reason(s) as independent claim 1”.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims (Claims 9-14, 22).   

X.  Appellant argues on Page 21 of Appeal Remarks: “   ...   Diebolt and Smith fail to disclose or render obvious receiving, at the device from the provisioning service, an encrypted configuration payload containing the one or more device configuration parameters”.

    The Examiner respectfully disagrees.  Diebolt discloses an installation package utilized to configure (provisioning) an electronic device.  Diebolt discloses a network environment comprising multiple electronic devices with a first electronic device being updated with information (i.e. configuration, installation information) transferred between the electronic devices (i.e. a first electronic device and an updating electronic device).  
    Diebolt discloses the installation packet is decrypted, which indicates the installation package was first encrypted before transfer between electronic devices. (see Diebolt paragraph [0010], lines 1-5: secure element decrypts installation package using a second encryption key; paragraph [0011], lines 1-4: digital signature may be associated with a private encryption key and secure digital signature using a corresponding public encryption key)   
    Diebolt discloses the transfer of user data between electronic devices for personalization operations during a configuration or installation update. (see Diebolt paragraph [0039], lines 1-5: updating electronic device 112, utilizing user data transferred (or migrated) from electronic device 110; (user data for personalization transferred between electronic devices)) 
    And, Smith used in an obviousness rejection discloses management of ownership information associated with a particular user and a particular electronic device. Smith discloses device identification information associated with a particular 
    Diebolt discloses sending an installation package comprising an application to an installation service or provisioning service for installation of the indicated application.  Diebolt discloses the generation of a digital signature utilized as identification information associated with a particular device/user.  Diebolt discloses a public/private key pair utilized in the generation of the digital signature and that the public/private key pair and the stored certificate information is associated with a particular vendor/user.   Diebolt discloses the usage of specific user data (i.e. configuration information), which is utilized in order to personalize (i.e. configure) an installed application (i.e. configuration parameters specific to a particular user).  (see Diebolt paragraph [0009], lines 1-15: electronic device includes an interface circuit that wirelessly communicates (i.e. providing network communications channels), and a secure element; secure element exports (transmits) user data associated with another purposed application previously installed on the secure element in another device and personalizes the current installing application (associating current application with user data (configuration information) previously stored for a previously installed application); paragraph [0044], lines 9-16: transmitting frames on wireless channels to enable an electronic device to make initial contact, exchanging subsequent data/management frames (packets) such as request establishing connection, configuring security options and transmitting/receiving packets or frames for device configuration)

Y.  Appellant argues on Page 21 of Appeal Remarks: “   ...   because claims 16-20 and 23 depend from independent claim 1 and present additional features and/or feature limitations thereto, these claims are allowable for at least the same reason(s) as independent claim 1”.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims (Claims 16-20, 23). 

Conclusion

    Diebolt discloses the receipt of an installation package transferred between a first electronic device and an updating electronic device within a network environment comprising multiple electronic devices in order to configure or provision a particular electronic device.  Diebolt discloses a first electronic device being updated with configuration or installation information in addition to specific user data utilized for device personalization.  Diebolt discloses the installation packet is encrypted and must be decrypted before utilization.  Diebolt discloses the transmission of the specific user data between a first electronic device and an updating electronic device
    Smith used in an obviousness rejection to disclose the management of ownership information associated with a particular device and an associated user.  Smith discloses device identification information such as a device identifier, which is associated with a particular device and user.
    In conclusion, Diebolt discloses provisioning information utilized for an installation or configuration procedure, which is encrypted and specific to a particular user which is analogous to the “configuration payload”.  And, Smith discloses provisioning information 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CJ/

Conferees:
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.